DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-15 are pending of which claims 1, 11 and 15 are in independent form. 
	Claims 1-15 are rejected under 35 U.S.C. 101.
Claims 1-15 are rejected under 35 U.S.C. 103.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

The claim(s) recite(s) capturing, using a device, an image of an information-carrying component of a workflow object; determining a language of the workflow object based on the captured image; determining that the language of the workflow object is different from a language context based on a context setting for the device; and generating a workflow based on the information-carrying component, the language of the workflow object, and the language context, wherein the workflow generates additional information for the information-carrying component; 
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “mathematical algorithms” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “capturing, using a device, an image” to generate an information-carrying component of a workflow object; determining a language of the workflow object; determining the differences between languages; and generating a workflow.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Biniak; Bryan Thomas et al. (US 20140245157 A1) [Biniak] in view of AGAPI; CIPRIAN et al. (US 20080077384 A1) [Agapi].

	Regarding claims 1, 11 and 15, Biniak discloses, a method for providing workflows (workflow process described in ¶ [0003] and [0054]), comprising: 
capturing, using a device, an image of an information-carrying component of a workflow object (capturing images wherein the images carry job opening information ¶ [0078], [0095], [0098]); and 
generating a workflow based on the information-carrying component, the language of the workflow object, and the language context, wherein the workflow generates additional information for the information-carrying component (capturing images wherein the images carry job opening information (additional information) ¶ [0095]-[0096], [0098])
However Biniak does not explicitly facilitate determining a language of the workflow object based on the captured image; determining that the language of the workflow object is different from a language context based on a context setting for the device.
Agapi discloses, determining a language of the workflow object based on the captured image; determining that the language of the workflow object is different from a language context based on a context setting for the device (the interceptor 115 can identify an original language for the text of the font rendering request 130. This original language can be compared against a user desired language, which can be established by configurable parameters, such as those entered using configuration interface 140 ¶ [0025]-[0026]. Also see ¶ [0012]-[0014], [0028], [0036]-[0039]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Agapi’s system would have allowed Biniak to facilitate determining a language of the workflow object based on the captured image; determining that the language of the workflow object is different from a language context based on a context setting for the device. The motivation to combine is apparent in the Biniak’s reference, because there is a need for a solution for dynamically converting application prompts of a software application to a desired language, even when the desired language is not natively supported by the software application. 

Regarding claim 2, the combination of Biniak and Agapi discloses, wherein the workflow comprises presenting the additional information using the device (Biniak: additional information presented after image capture ¶ [0095]).

Regarding claim 3 and 12, the combination of Biniak and Agapi discloses, wherein the workflow comprises translating the information-carrying component from the language of the workflow object to the language context (Agapi: the interceptor 115 can identify an original language for the text of the font rendering request 130. This original language can be compared against a user desired language, which can be established by configurable parameters, such as those entered using configuration interface 140 ¶ [0025]-[0026]. Also see ¶ [0012]-[0014], [0028], [0036]-[0039]).

Regarding claim 4 and 13, the combination of Biniak and Agapi discloses, wherein the workflow comprises performing a network search based on the translated information-carrying component (Biniak: selecting a network based on various parameters ¶ [0046], [0049], [0053]).

Regarding claim 5 and 14, the combination of Biniak and Agapi discloses, wherein the network search is performed using a Web browser (Biniak: web browser ¶ [0045] and [0028]).

Regarding claim 6, the combination of Biniak and Agapi discloses, comprising executing the generated workflow (Biniak: workflow process described in ¶ [0095]).

Regarding claim 7, the combination of Biniak and Agapi discloses, wherein the workflow comprises querying an online service for the additional information (Biniak: request for additional information ¶ [0008], [0026], [0045]).

Regarding claim 9, the combination of Biniak and Agapi discloses, wherein the context setting comprise one of: one or more predetermined languages; one or more predetermined units of measure; or one or more predetermined database tables (Agapi: the interceptor 115 can identify an original language for the text of the font rendering request 130. This original language can be compared against a user desired language, which can be established by configurable parameters, such as those entered using configuration interface 140 ¶ [0025], [0026] and [0028]).

Regarding claim 10, the combination of Biniak and Agapi discloses, wherein the device comprises one of: a barcode reader; a virtual reality device; an augmented reality device; a mobile scanning device; and a smartphone (Biniak: Furthermore, some of the devices may be capable of .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biniak in view of Agapi in view of FRIDMAN; Sharon et al. (US 20080134282 A1) [Fridman].

Regarding claim 8, the combination of Biniak and Agapi teaches all the limitations of claim 7.
However neither Biniak nor Agapi explicitly facilitate wherein the information-carrying component comprises an offensive image that is flagged by the online service for censorship, and wherein the workflow comprises removing the offensive image from the additional information.
Fridman discloses, wherein the information-carrying component comprises an offensive image that is flagged by the online service for censorship, and wherein the workflow comprises removing the offensive image from the additional information (The present invention is directed to a system and method for filtering offensive information content in communication environments. The system includes an offensive information filtering server module in communication with a plurality of user communication devices. The offensive information filtering server module includes an offensive content detection module. The offensive content detection module is configured to detect offensive information content in communications between the user communication devices. The offensive information filtering server module includes an offensive content filtering module in communication with the offensive content detection module. The offensive content filtering module is configured to filter the offensive information content detected in the communications by the offensive content detection module [Abstrac], ¶ [0008]-[0028]).


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/12/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154